In this cause, the majority overrules appellant's thirteenth assignment of error with a myriad of legal arguments to support its conclusion that the court did not err by instructing the jury that appellant had to prove an alibi by a preponderance of the evidence.
This writer concurs with the majority's conclusion that "appellant's actions * * * constitute an objection sufficient to bring the matter before this court for review." However, I must dissent from the remainder of the majority's resolution of this assignment.
The majority relies upon State v. Long (1978), 53 Ohio St. 2d 91, 7 O.O.3d 178, 372 N.E.2d 804, to support its conclusion on this assignment. While Long, supra, appears initially to be similar to the underlying cause as it does address jury instructions and burdens of proof, its rationale is functionally not kindred to this matter. *Page 514 
In Long, the appellant argued "that the trial court erred in instructing the jury that he bore the burden of proving the affirmative defense of self-defense by a preponderance of the evidence * * *." Long, at 93, 7 O.O.3d at 179,372 N.E.2d at 805. The court, while finding error with the instruction, affirmed the conviction, indicating the misstatement did not rise to the crest of plain error.
Long's trial counsel had failed to object to the incorrect statement. This failure amounted to a waiver of any claimed error but for plain error or error which would have affected the outcome of the trial. Id. at 96-97, 7 O.O.3d at 180-181,372 N.E.2d at 807-808. Justice Herbert, writing for the court, held in paragraph two of the syllabus: "A jury instruction violative of R.C. 2901.05(A) does not constitute a plain error or defect under Crim.R. 52(B) unless, but for the error, the outcome of the trial clearly would have been otherwise." The underlying tenet in Long is that the appellate court, absent a showing of plain error, will not find error unless the trial's outcome would have been different. Long expresses no opinion upon error which is brought to the attention of the trial court but is ignored, as is the scenario here. Long is also inapplicable to this cause since Long involved an instruction regarding the affirmative defense of self-defense, whereas the cause subjudice concerns an instruction applicable to alibi.
Even though I have questioned the extent to which Long should apply, I have nonetheless adhered to the superior court's holdings when appropriate. I do not feel it is applicable in this cause. Here, we concluded appellant in effect objected to the court's instructions. The trial judge chose to dismiss those objections and did not correct his misstatement. Now, to affirm such action by summarily applying the doctrine of "harmless error" would condone further improprieties as long as an appeals court can justify the results by noting that "the outcome of the trial would not have been any different." This type of legal analysis should not enjoy expanded endorsement. The logical progression endorsed here would have the harmless error doctrine applied to the outer reaches of the cosmos and cleanse not only all questions of evidential admissions, but all mispronouncements of law affecting an accused's fundamental rights embodied in the Constitution, with the result that prejudicial error might become not only an endangered species but, indeed, an extinct one.
Granted, with respect to "waived error," ineffective assistance of counsel or an evidential question, the harmless error doctrine may be appropriately applied. However, when an error is properly presented to the trial court by means of a timely objection or concerns a substantive legal issue that involves *Page 515 
an intrinsic due process question, it should not be summarily dismissed by a reviewing court under the guise of "harmless error."
I am mindful that a federal circuit court has concluded that an instruction on alibi which placed a burden on the defendant could be viewed as harmless error. Fulton v. Warden, MarylandPenitentiary (C.A.4, 1984), 744 F.2d 1026. Presently, the principle of harmless error as applied to shifting of the burden of proof from the state to the defendant with respect to alibi at the federal level is reminiscent of a Serbonian bog. Justice White, dissenting from the denial of a writ of certiorari inDavis v. Kemp (1985), 471 U.S. 1143, 105 S. Ct. 2689,86 L. Ed. 2d 707, noted that the court has failed to resolve the question of whether a burden-shifting instruction can ever be deemed harmless error.
Next, the majority attempts to distinguish this cause fromState v. Walker (1981), 2 Ohio App. 3d 483, 2 OBR 610,442 N.E.2d 1319, which is more on point than Long, but still not controlling. In Walker, supra, the appellant argued that the court erred "by incorrectly instructing the jury that the defendant/appellant had the burden" of proving alibi beyond a reasonable doubt. Walker, at 484, 2 OBR at 610,442 N.E.2d at 1320. As in Long, Walker's counsel had failed to object to the erroneous instruction. The court held that "requir[ing] the defendant to prove the defense of alibi beyond a reasonable doubt constitutes plain error * * *." Walker, supra, at syllabus. The Walker court, in reaching a result opposite to that obtained in Long, noted that "the court below placed a heavier burden upon [the accused] than was placed upon the defendant inState v. Long, supra. Thus, the court below committed a greater error. The erroneous instruction `could not have done other than mislead the jury,' * * * and could have led to a `manifest miscarriage of justice.'" (Citations omitted.) Id. at 484-485, 2 OBR at 611, 442 N.E.2d at 1321. The Walker court felt that the higher standard of proof imposed by the trial court amounted to "greater error" which could only mislead the jury and, therefore, the instruction constituted plain error. Id. at 485, 2 OBR at 611, 442 N.E.2d at 1321.
The majority apparently concurs with this "sliding scale" measurement of degree of error. It, in essence, rejectsWalker and relies upon Long because the burden of proof imposed by the trial court here was one of "preponderance" as inLong and, therefore, not great enough to reach the level of plain error when the standard is "beyond a reasonable doubt" as in Walker. The majority grasps this distinction, maintaining that the erroneous instruction in this cause could not have "served to mislead the jury."
This author does not share the same view, but rather is of the opinion that such examination is incorrect. The inquiry should not be focused upon the *Page 516 
degree of proof but rather upon who bears the burden of that proof. Any instruction which imposes a nonexistent burden upon the accused carries with it a vast potential for inherent harm and prejudice to the defendant, along with a high probability of confused analysis by the jury. Quite simply, such an instruction informs the jury that the burden is upon the defendant rather than the state on the issue of presence and on the question of identity.
It is axiomatic that alibi is not considered a defense in the traditional sense, let alone an affirmative defense. State v.Norman (1921), 103 Ohio St. 541, 134 N.E. 474, and State v.Sabo (1928), 119 Ohio St. 231, 245-246, 163 N.E. 28, 32-33. Rather, it is a refutation of the state's burden to show, beyond a reasonable doubt, that the accused committed the offense. Simply, it is a plea in avoidance offered to create doubt on the elements of identity and presence of the defendant. Such a strategy does not require the defendant to obtain any level of proof to create doubt as to one of the essential elements of the crime; it only requires him to present evidence which creates doubt. To the contrary, the position endorsed by the majority requires the accused to forgo one of his constitutionally protected rights and tacitly requires him to prove his alibi by the preponderance of the evidence.
In Stump v. Bennett (C.A.8, 1968), 398 F.2d 111, the Eighth Circuit Court of Appeals concluded that requiring the accused to prove alibi by the preponderance of the evidence violated due process. The court explained:
"* * * [the accused] must choose between the exercise of two constitutionally guaranteed rights. He must surrender either the right to offer corroborative evidence of his innocence or else his traditional right to have the state assume the burden of proving his guilt beyond a reasonable doubt. * * * Such a procedure can have no other purpose that to `chill the assertion of Constitutional Rights by penalizing those who choose to exercise them * * *.' This is an impermissible burden." Id. at 120.
The magnitude of the shift in the burdens of proof was noted in Smith v. Smith (C.A.5, 1971), 454 F.2d 572:
"* * * There is yet no doubt that a shift in the burden of proof of an essential element of the crime does rise to constitutional proportions and renders the trial fundamentally unfair. The presumption of innocence and the harsh burden of proof placed on the State in criminal prosecutions are two of the oldest and most fundamental rights protected by our Constitution. They purport to protect all citizens from the threat of punishment by mistake. They are therefore far too important and fundamental to be classified as less than constitutionally protected." (Citations omitted.) Id. at 579.
Also, in Trimble v. Stynchcombe (C.A.5, 1973), 481 F.2d 1175, the Fifth Circuit Court of Appeals found that the harmless error doctrine was inapplicable *Page 517 
where the trial judge placed the burden of proving alibi upon the accused. The same issue was addressed by the Supreme Court inMullaney v. Wilbur (1975), 421 U.S. 684, 95 S. Ct. 1881,44 L. Ed. 2d 508, which held that shifting the burden of proof from the state to the defendant was a violation of the Due Process Clause.
Ohio courts, even prior to Mullaney, supra, have reached the same conclusion that the defendant bears no burden of proof on the issue of alibi. See Norman and Sabo, supra, and Walters v.State (1883), 39 Ohio St. 215. More, specifically, in State v.Brown (1956), 102 Ohio App. 113, 2 O.O.2d 113, 141 N.E.2d 686, the court in paragraph three of the syllabus held:
"In a criminal action, the defendant does not have the burden of proof to establish his alibi by a preponderance of the evidence, or beyond a reasonable doubt, and if proof of the alibi raises a reasonable doubt in the minds of the jury as to his guilt, such defendant should be acquitted." (Emphasis added.)
Clearly, with respect to alibi, courts have rejected the concept that the accused must prove his alibi.
The majority fires a second volley at this assignment by attempting to distinguish this cause from State v. Snider (July 29, 1988), Portage App. No. 1838, unreported, 1988 WL 81309. InSnider, supra, a visiting panel, sitting for this court, found error where the trial judge required the defendant to prove alibi by the preponderance of the evidence. The court, even though noting "that ample credible evidence exist[ed] to support a finding of guilt," found error. The court explained that the evidence of alibi may not have been considered [because appellant's] "failure to meet this standard of proof would require the court to fail to give any weight to the alibi evidence introduced at trial." Snider, at 3. (This holding specifically discounted the harmless error doctrine which the majority adopts.)
In other words, the jury may elect to discount alibi evidence because the defendant failed to prove it by a preponderance of the evidence, rather than acquit him because the state did not prove presence and identity, essential elements of the crime, beyond a reasonable doubt.
The majority discounts Snider "particularly since Snider was not a jury trial but a trial to court." Again, I fail to understand the functional distinction which this legal reasoning attempts to make. While this court, most recently in State v.Hill (Nov. 27, 1989), Trumbull App. Nos. 3720 and 3745, unreported, at 38, 1989 WL 142761, failed to find error on certain issues tried before the bench rather than to the jury, I am unaware of any decision which has endorsed the majority's proposition, which would find error in a case tried to a judicial tribunal, but not in one tried to a jury. An alibi, or plea in avoidance, does not take on different "leopard spots" in a bench trial than it *Page 518 
possesses in a jury trial. Would the majority have found error had this been a bench trial rather than a jury trial? Such reasoning is non sequitur.
In conclusion, the trial court's instruction was prejudicial error. The appellant properly objected, and the court failed to correct this misstatement of law. To reaffirm this mistake because of the doctrine of "harmless error" is to compound the injustice. Consequently, this is not harmless error. Rather, this is simply error, error per se. The decision of the trial court should be reversed for a new trial so that the proper instruction can be given.